FILED
                             NOT FOR PUBLICATION                            MAY 22 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


In re: ERIC NICHOLS and BONITA M.                No. 13-60093
NICHOLS,
                                                 BAP No. 12-1305
               Debtors,

ERIC NICHOLS; BONITA M.                          MEMORANDUM*
NICHOLS,

               Appellants,

 v.

ALIGN WESTERN STATES LEARNING
CORPORATION,

               Appellee.


                           Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
                Jury, Taylor and Ahart, Bankruptcy Judges, Presiding

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Eric Nichols and Bonita M. Nichols appeal pro se from the Bankruptcy

Appellate Panel’s order affirming the bankruptcy court’s order dismissing the

Nichols’ adversary proceeding seeking to discharge Eric’s student loans. We have

jurisdiction under 28 U.S.C. § 158. We independently review the bankruptcy court

decision, reviewing the bankruptcy court’s interpretation of the code de novo and

its factual findings for clear error. Educ. Credit Mgmt. Corp. v. Mason (In re

Mason), 464 F.3d 878, 881 (9th Cir. 2006). We affirm.

      The bankruptcy court properly dismissed the Nichols’ adversary proceeding

because they failed to make a prima facie showing that excepting the debt from

discharge would constitute an undue hardship. Rifino v. United States (In re

Rifino), 245 F.3d 1083, 1087-88 (9th Cir. 2001) (debtor has burden of proof on

undue hardship, and must satisfy all three elements of the Brunner test before a

discharge can be granted).

      We reject the Nichols’ contentions that the bankruptcy judge was biased,

violated due process, and erred in announcing its findings of fact and conclusions

of law on the record following the close of the hearing.

      AFFIRMED.




                                          2                                    13-60093